PER CURIAM
Defendant was convicted of, among other things, two counts of first-degree sex abuse. The trial court included in the sentence on those two counts a declaration that defendant is not eligible for early release pursuant to ORS 137.750. On appeal, defendant argues that the trial court erred in imposing that restriction, because the statute applies only to crimes committed on or after December 5, 1996, and his crimes were committed before that date. The state concedes the point, and we accept the concession. State v. Woods, 165 Or App 551, 997 P2d 275 (2000) (ORS 137.750 applies only to crimes committed after December 5,1996).
Remanded with instructions to delete provision in judgment declaring defendant ineligible for early release; otherwise affirmed.